DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  claims 1-4, 11-14 and “fixing member” in claims 5 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan et al. (US 8,398,090 B2) hereinafter McMahan.
Regarding claim 1, McMahan teaches a sealing assembly (10) (Figs. 1-3, 6 and 9; Col. 3, lines 30-61; Col. 7, lines 41-Col. 8, line 7) for sealing a gap (12) between a 
a sealing body (18) disposed between the first component and the second component (Figs. 1-3, 6 and 9), and 
a pressing member (20,54, 55)  disposed between the sealing body and the second component configured to press the sealing body towards the second component (Figs. 1-3, 6 and 9), and configured to extend and compress in a circumferential direction of the first component (16) (Col. 8, lines 55-Col. 9, line 8).
Regarding claim 2, McMahan teaches all the claimed limitations as stated above in claim 1. McMahan further teaches the second component (14) includes a sealing groove (22) on a first side surface facing the first component (Figs. 1-3 and 4), the sealing body, the sealing body is inserted into the sealing groove (Figs. 1-3 and 4) and disposed on an opposite side of the first component with the sealing body interposed therebetween (Figs. 1-3 and 4).
Regarding claim 9, McMahan teaches all the claimed limitation as stated above in claim 1. McMahan further teaches the sealing body has a chamfered surface on a radially outer portion of a first-side surface thereof facing the first component (McMahan, annotated FIG. 8 below).

    PNG
    media_image1.png
    278
    439
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2017/0218784 A1) in view of McMahan
Regarding claim 11, A turbo machine comprising: 
a stator (Fig. 1) configured to guide fluid flowing through an inside thereof; and 
a rotor disposed in the stator and rotated by the fluid flowing through the inside of the stator (Fig. 1), 
22wherein the stator comprises a casing (46), first and second vane carriers (104) positioned inside the casing in a radial direction of the casing and disposed adjacent to 
wherein the sealing assembly comprises a sealing body (122, 114) (Fig. 3) disposed between the first vane carrier and the second vane carrier (Fig. 3).
Feldmann fails to teach the seal assembly comprising a pressing member disposed between the sealing body and the second vane carrier, configured to extend and 10compress in a circumferential direction of the first vane carrier, and configured to press the sealing body toward the first vane carrier.
However, McMahan teaches a sealing assembly (10) (Figs. 1-3, 6 and 9; Col. 3, lines 30-61; Col. 7, lines 41-Col. 8, line 7) for sealing a gap (12) between a first component (16) and a second component (14) (Figs. 1-3) the sealing assembly comprising:
a sealing body (18) disposed between the first component and the second component (Figs. 1-3, 6 and 9), and 
a pressing member (20,54, 55)  disposed between the sealing body and the second component configured to press the sealing body towards the second component (Figs. 1-3, 6 and 9), and configured to extend and compress in a circumferential direction of the first component (16) (Col. 8, lines 55-Col. 9, line 8).
Since both Feldmann and McMahan teaches sealing assembly for using between components in gas turbine engine, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Feldmann by 
Regarding claim 12, Feldmann as modified teaches all the claimed limitations as stated above in claim 11. Feldmann as modified further teaches the second vane carrier  includes a sealing groove on a first side surface facing the first vane carrier (Feldmann, Fig. 3 and McMahan, Figs. 1-4), the sealing body is inserted into the sealing groove (Feldmann, Fig. 3 and McMahan, Figs. 1-4) and disposed on an opposite side of the first vane carrier with the sealing body interposed therebetween (Feldmann, Fig. 3 and McMahan, Figs. 1-4).
Regarding claim 19, Feldmann as modified teaches all the claimed limitations as stated above in claim 11. Feldmann as modified further teaches the sealing body has a chamfered surface on a radially outer portion of a first-side surface thereof facing the first vane carrier (McMahan, annotated FIG. 8 above).
Allowable Subject Matter
Claims 3-8, 10, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0291768 A1  and US 9,790,809 B2 disclose seal assemblies comprising a sealing body and a pressing member as recited in claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745